Citation Nr: 9915635	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

FINDINGS OF FACT

1.  The veteran served on active duty from October 1942 to 
February 1946, and from September 1951 to March 1953.

2.  On May 5, 1999, prior to the promulgation of a decision 
in the appeal, the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO) received 
notification from the veteran, by means of a statement in 
support of claim, dated and signed by the veteran on May 3, 
1999, that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement by 
the veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the opinion of the Board of Veterans' Appeals (Board) 
that a brief discussion concerning certain procedural aspects 
of the instant case would be useful.  In an August 1998 RO 
rating decision, the veteran was denied entitlement to 
service connection for perforation of both ear drums with 
bilateral hearing loss.  The veteran subsequently 
procedurally perfected an appeal to the August 1998 rating 
decision in a timely manner.  The veteran was afforded a 
personal hearing at the RO in January 1999.  At this hearing, 
he provided testimony in support of his claim for service 
connection for perforation of both ear drums with bilateral 
hearing loss.  

In a rating decision, dated in January 1999, service 
connection was granted for perforation of both eardrums.  
However, entitlement to service connection for bilateral 
hearing loss was denied.  The veteran was notified of this 
decision by means of a letter dated in February 1999.
Received in March 1999 was a notice of Disagreement regarding 
the denial of service connection for hearing loss. 

Received in May 1999 was a statement in support of claim 
signed and dated by the veteran in which he withdrew his 
Notice of Disagreement. 

The Board has jurisdiction over appeals involving benefits 
under the laws administered by the Department of Veteran's 
Affairs. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.101(a) (1998).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (1998).  A notice of disagreement or a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1998).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204(c) (1997).

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

